Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/4/2022, with respect to the previous objections to the claims (except those still indicated below) have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to the claims (except those indicated below) have been withdrawn. 

Applicant's arguments filed 11/4/2022 regarding the previous objections (refer to form paragraphs/FPs 6-7 from non-final action dated 9/6/2022) have been fully considered but they are not persuasive.
Applicant argues amendment to the claims obviates the issues.
Examiner respectfully disagrees.  Regarding previous FP 6, still uses both the full terms and the labeling.  Regarding FP 7, Applicant has amended claim 16 but not claim 19. 

Applicant’s arguments, see Remarks, filed 11/4/2022, with respect to the previous 112(b) rejections to the claims have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of the claims have been withdrawn. 

Claim Objections
Claim 9 objected to because of the following informalities:  on lines 6 & 10, “a first fluid pressure” should be rephrased as it appears to be re-introducing the same term.  While Examiner understands Applicant’s intended meaning/scope, Either this should refer back to “the first fluid pressure”, or characterize it with distinct terminology.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  in the last clause, the first two lines should be rephrased (e.g. “wherein when the first fluid pump and the second fluid pump are both in operation, the first fluid is allowed…”).  Appropriate correction is required.
Claims 16 & 19 objected to because of the following informalities: claim 9 assigns labels (PA, PA’, PV) to the various pressures but still writes out the full terms (e.g. “first fluid pressure (PA)”).  Applicant should either rely on the labels in claims 16 & 19, or eliminate the labels and rely on the pressures in claims 9, 16, & 19.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  “second channel pressure” on line 4 should be “second channel fluid pressure” to correspond with claim 9.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 14 & 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “control unit” to correspond with the following structure: an electronic control unit/controller (ECU) (see Applicant’s specification, [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 13-19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 20190061698, “Mizuno”) in view of DeWitt et al. (US 5657929, “DeWitt”).
Mizuno teaches a cleaning apparatus comprising the following of claim 9 except where underlined: 

For Claim 9:
A device for washing a surface of a motor vehicle part, the device comprising: 
a fluid control valve including at least one first fluid channel and at least one second fluid channel separate from the first fluid channel, a valve member including a spring biased membrane that is configured to be driven into a closed position closing the second fluid channel when a first fluid flows through the first fluid channel with a first fluid pressure (PA) higher than a predetermined valve member pressure (PV) plus a second fluid channel pressure (PA') and into an open position opening the second fluid channel based on at least one of a first condition when no first fluid flows through the first fluid channel and a second condition when the first fluid flows with a first fluid pressure (PA) lower than the predetermined valve member pressure (PV) plus the second fluid channel pressure (PA') (see Figures 1-4, switching valve 3, air passage Ra, water passage Rw.  [0045]-[0055]); 
a first fluid pump for supplying first fluid from a first fluid source to the fluid control valve (see Figures 1-5, water pump Pw); 
a second fluid pump for supplying a flow of a second fluid from a second fluid source to the fluid control valve (see Figures 1-4, air pump Pa); 
at least one first fluid outlet for supplying first fluid from the fluid control valve to the motor vehicle part (see Figures 1-4, refer to switching valve 3’s Rw outlet); and 
at least one second fluid outlet for supplying the second fluid from the fluid control valve to the motor vehicle part (see Figures 1-4, refer to switching valve 3’s Ra outlet), 
wherein when the first fluid pump and the second fluid pump are both in operation the pumps are adapted to operate such that first fluid is allowed to flow through the fluid control valve to the surface of the motor vehicle part and the second fluid is prevented from flowing through the fluid control valve, and wherein when only the second fluid pump is in operation the first fluid is prevented from flowing through the fluid control valve and the second fluid is passed from the fluid control valve as a fluid burst that is supplied to the surface of the motor vehicle part (see Figures 2-3, refer to switching valve 3’s open/close states.  [0045]-[0055]).  Examiner considers the “cleaning air jetting” depicted in Figure 3 would read on the fluid burst.  

Mizuno teaches an embodiment using a spring-biased valve (see Figure 4, valve element 33, first surface 33a, second surface 33b, coil spring F1.  [0039], [0054]-[0055]), but valve element 33 is a piston rather than a diaphragm.  
DeWitt however, teaches a (see DeWitt’s Figure 3, stem 40, diaphragm 42, compression spring 62. Column 4, lines 57-67.  Column 5, lines 1-11).  Modifying Mizuno’s valve element 33 to be a spring-biased diaphragm as taught by DeWitt as opposed to a spring-biased piston constitutes a simple substitution of valve elements (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).  Replacing a piston valve element with a diaphragm would still operate in the same fundamental functionality and design of requiring a water pressure/force to overcome a spring-bias applied to the valve element.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizuno and more particularly for valve element 33 to be a diaphragm instead of a piston because said modification is a simple substitution of spring-biased valve elements in view of DeWitt resulting in a predictable variation of Mizuno.  

Modified Mizuno teaches claim 9.
Modified Mizuno also teaches the following:

For Claim 13:
The device of claim 9, wherein at least one of the at least one first fluid outlet and the at least one second fluid outlet includes a nozzle that is configured to direct a fluid burst to the surface of a motor vehicle part (see Mizuno’s Figure 1, cleaning nozzle N).  

For Claim 14:
The device of claim 9, further comprising: a control unit operatively connected to the second fluid pump, the control unit being configured such that after the fluid burst has been supplied to the surface of the motor vehicle part, a continuous flow of the second fluid is supplied by the second fluid pump to the surface of the motor vehicle part for a predetermined period of time (see Figures 1-4, control unit D.  [0045]-[0053]).  Examiner considers the “cleaning air jetting” depicted in Figure 3 would read on the fluid burst.  If Figure 3 is carried out a second time, the first iteration of the “cleaning air jetting” would read on the fluid burst and the second iteration would read on the continuous flow for a predetermined time period.   

For Claim 15: 
The device of claim 14, wherein the control unit is configured for operating the second fluid pump at least during operation of the first fluid pump (see Mizuno’s Figure 3, refer to pump operation. [0045]-[0055]).  

For Claim 16: 
The device of claim 9, wherein the first fluid pump is configured for supplying the first fluid with a pressure higher than or equal to the first fluid pressure (PA) and the second fluid pump is configured for supplying the second fluid with a second fluid pressure that is higher than or equal to the second fluid channel pressure (PA') when the second fluid flows through the second channel, the first fluid pressure (PA) being higher than the second fluid channel pressure (PA') plus the valve member pressure (PV) (refer to claim 9 rejection).  

For Claim 17:
The device of claim 9, further comprising: a first fluid tank for containing the first fluid to be pumped to the fluid control valve (see Mizuno’s Figure 1, water tank Tw.  [0035]).  

For Claim 18:
The device of claim 13, further comprising: a control unit operatively connected to the second fluid pump, the control unit being configured such that after the fluid burst has been supplied to the surface of the motor vehicle part, a continuous flow of the second fluid is supplied through the nozzle to the surface of the motor vehicle part for a predetermined period of time (refer to claim 14 rejection).  

For Claim 19:
The device of claim 14, wherein the first fluid pump is configured for supplying the first fluid with a pressure higher than or equal to the first fluid pressure (PA) and the second fluid pump is configured for supplying second fluid with a second fluid pressure higher than or equal to the second channel pressure (PA') when the second fluid flows through the second channel, the first fluid pressure (PA) being higher than the second fluid channel pressure (PA') plus the valve member pressure (PV) (see Mizuno’s Figures 2-3, refer to switching valve 3’s open/close states.  [0045]-[0055]).  

For Claim 21:
The device according to claim 9, wherein the spring establishes a cracking pressure of the fluid control valve (refer to claim 9 rejection in view of Mizuno and DeWitt.  see Mizuno’s Figure 4, coil spring F1.  [0055]).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 20190061698, “Mizuno”) in view of DeWitt et al. (US 5657929, “DeWitt”) as applied to claim 9 above, and further in view of Mizuno et al. (US 20190031155, “Mizuno ‘155”).
Modified Mizuno teaches claim 9.
It may be argued whether Mizuno teaches the following:

For Claim 11:
The device of claim 9, further comprising: a pressure container adapted to contain the second fluid pressurized by the second fluid pump (see Mizuno’s [0094]).  

If challenged, Examiner  however, considers it well-known to use store pressurized air in cylinders/tanks and refers to Mizuno ‘155 teaches a pressure accumulation tank to improve injection pressure (cleaning power) (see Mizuno ‘155’s Figure 4, pump portion 14, nozzle 16, pressure accumulation tank 68, [0033]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mizuno and more particularly to associate a pressure accumulation tank with air pump Pa so as to improve injection pressure (cleaning power) as taught by Mizuno ‘155.   

Modified Mizuno also teaches the following:

For Claim 12:
The device of claim 11, wherein the pressure container is a dedicated container (see Mizuno ‘155’s Figure 4, pressure accumulation tank 68, [0033]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718